Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-24-2007

McCoy v. Miner
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4599




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"McCoy v. Miner" (2007). 2007 Decisions. Paper 1225.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1225


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-187                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 06-4599
                                   ________________

                                  REGGIE L. MCCOY

                                            v.

                      WARDEN JOHNATHAN C. MINER
                 ATTORNEY GENERAL OF THE UNITED STATES
                            ________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                              (D.C. Civil No. 06-cv-01831)
                    District Judge: Honorable William W. Caldwell
                                  ________________

                       Submitted For Possible Summary Action
                      Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                     April 5, 2007

                Before:   BARRY, AMBRO and FISHER, Circuit Judges

                                 (Filed: April 24, 2006)

                                   ________________

                                       OPINION
                                   ________________

PER CURIAM

      Reggie L. McCoy, an inmate at United States Penitentiary in Allenwood,

Pennsylvania, was convicted in the Middle District of Florida on two counts of

conspiracy to possess and attempted possession of narcotics. After failing at multiple
attempts to obtain relief within the Eleventh Circuit, McCoy filed a petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2241 in the District Court for the Middle District

of Pennsylvania challenging the indictment and the use of prior convictions for

sentencing enhancement. The District Court dismissed the petition for lack of

jurisdiction. Appellees have filed a motion for summary action, and McCoy filed an

opposition to summary action.

       We agree with the District Court, for the reasons stated in its opinion dated

October 24, 2006, that McCoy is challenging his conviction and thus may not proceed

under 28 U.S.C. § 2241. See 28 U.S.C. § 2255; Okereke v. United States, 307 F.3d 117,

120 (3d Cir. 2002); see also United States v. Cotton, 535 U.S. 625, 630-31 (2002)

(holding that indictment defects are not jurisdictional).

       Accordingly, as there is no substantial question presented by this appeal, we will

summarily affirm. Third Circuit LAR 27.4; Third Circuit I.O.P. 10.6. McCoy’s motion

for a temporary restraining order and “application for enforcement of an order to answer”

dated November 7, 2006 are denied as moot. McCoy’s “application for enforcement of

an order answer” dated December 19, 2006 is denied as there is no appeal of his inmate

custody classification before the Court.




                                              2